DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant argues in the response filed 09/29/2021 that prior art Matusaitis as modified by Holsing with respect to claim 1 does not discloses the first and second sensing devices where the first sensing device generate an output signal corresponding to a location or position of the body and the second sensing devices generates an output signal corresponding to movement of the second member relative to the first member. The rejection has been withdrawn. 
The further applicant argues that Matusaitis as modified by Holsing with respect to claim 2 does not discloses first member, a second member, and a second sensing device, wherein the first sensing device generates an output signal corresponding to location or position of the body, and a second sensing device generating an output signal corresponding to movement in the mechanism. However, it is to be noted that claim 2 is directed to the first and second sensors both generating and communicating a first sensor position and second sensor position to the image guidance system where both the first and second sensor are coupled to the first member. Claim 2 is not directed to the first sensor generating a signal corresponding to the body, and the second sensor generating a signal corresponding to the first member. Matusaitis does disclose first and second members (90/15, 13), with a first sensor 70 where the first sensor is coupled to first member (sensor 70 is connected the first member based on structural connections 
The applicant finally argues Matusaitis as modified by Macaulay does not discloses the first and second sensing devices where the first sensing device generate an output signal corresponding to a location or position of the body and the second sensing devices generates an output signal corresponding to movement of the second member relative to the first member. The rejection has been withdrawn. 
A new rejection with respect to Matusaitis in view of Wu with respect to independent claims 1, 8 has been made below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the body” in lines 14 and 16. To prevent potential antecedent bases issues, the limitation should read “the main body” to refer back to the “main body” and maintain consistency of term usage. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 1 recites the limitation “anti” in line 28. It would seem “anti” would be a typo for “and” since “and” would seems to be more applicable in the phrase “…representing relative movement between the first member anti the second member…”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 12, 13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the tip" in line 31.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 does not previously state a tip and therefore  is unclear what “tip” line 31 is trying to refer to. For examination purposes, the tip will be examined as “the distal end portion”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as obvious over by U.S. Patent Publication 2013/0085498 to Matusaitis in view of U.S. Patent Publication 2009/0048509 to Wu.
As to claim 1, Matusaitis discloses a medical instrument comprising:
an image guidance system (paragraph 40, the controller 100) operable to generate a magnetic field (magnetic field from the magnets, figure 6a,b, 9a, paragraph 40, 45, 46);
	a medical instrument including:
a main body including a handle (2);
a surgical element (8) extending from the main body portion to a distal end portion have a surgical tool (8a, figure 2-3, 8a-c), the surgical element configured to move relative to the main body (paragraph 45, via coupling 90), the surgical element including: 
an outer shaft (10) rotatable coupled to the main body portion and extending from the main body to the distal end portion (90a,b, allows the outer shaft to be rotatably coupled to the main body, paragraph 45);

a sensor (70) coupled to the main body;
a mechanism (90, 13, 15) for moving the surgical element relative to the main body, the mechanism comprising: 
i) a first member (15), the first member being movable relative to the body (paragraph 35, 36)
ii) a second member (13), the second member being movable relative to the first member and the body (paragraph 35, 35), and
iii) a second sensing element (70)
wherein the second sensing device generates an output signal corresponding to a movement of the second member relative to the first member in the mechanism (paragraph 40,45,46). 
However Matusaitis is silent about a first sensing device generating an output signal corresponding to a location or positon of the main body wherein the output signal of the first sensing device is a representation of the surgical tool relative to the main body, a site of interest in an anatomy, or both is displayed on a display. Matusaitis does disclose the output signal is sent to a microprocessor but is does not positively recite it is displayed on a display.
Wu teaches a similar device (surgical navigation guiding systems, abstract) having a first sensing device (150, paragraph 69, 91-93 used with the 
As to claim 8, Matusaitis discloses a medical instrument, comprising:
an image guidance system (paragraph 40, the controller 100) operable to generate a magnetic field (magnetic field from the magnets, figure 6a,b, 9a, paragraph 40, 45, 46)
a medical instrument including 

a surgical element (8) rotatably coupled to and extending from the main body portion to a distal end portion (coupling 90 will rotate to orient the cutting window 40, paragraph 45, alternatively the simplified version of figure 4-5 can read on the rotation), the surgical element including: 
an outer shaft (10) including an outer blade (the edge of the cutting window 40) positioned at the distal end portion (figure 8a-c, 4, 5, paragraph 45)
an inner shaft (9) positioned within the outer shaft and rotatably coupled to the main body portion and extending to the distal end portion (figure 3, paragraph 40);
a mechanism (90, 13, 15) for moving the distal end portion relative to the main body, the mechanism comprising: a first member (15) and a second member (13), 
an electromagnetic image guidance sensor (70) coupled to the main body portion (figure 3);
a first sensing device (50, 60, figure 3) coupled to the mechanism attached to the main body portion, 
wherein the first sensing device communicates one or more output signals corresponding to movement in the mechanism (paragraph 40,45,46),
wherein the first sensing device includes a first sensor (50, the magnet can read on a sensor, see reference in section 9, as well as previously cited 
However Matusaitis is silent about the second sensing device, and that the first and second sensing device can communicate to image guidance system, and to create a visual representation of the main body relative to the distal end portion. 
Wu teaches a similar device (surgical navigation guiding systems, abstract) having a second sensing device (150, paragraph 69, 91-93 used with the sensor 90, paragraph 54-60 which can be similar to the first sensing device of Matusaitis) attached to the main body portion, wherein the sensing devices communicates an output signal to the image guidance system corresponding to a location or position of the main body portion so that the image guidance system creates the visual representation of the main body portion relevance to the distal end portion of the surgical element (134, paragraph 67), for the purpose of accurately determine the position and orientation of the device and to provide image data to the system. Wu teaches using two sensing device that will be able to correct and any errors in the sensing device of the surgical element. Matusaitis discloses a device where magnets and sensors are situated that can be used with the correction platform of Wu. Further prior art as cited in section 9 can further provide evidence on combining Wu with Matusaitis. Wu further teaches the first and second sensors each are capable of sending a baseline signal representing an initial positon of the mechanism before the mechanism is moved 
 As to claim 9, with the device of Matusaitis and Wu above, Matusaitis discloses the outer blade includes an outer blade cutting window (40), and wherein the at least one sensing device cooperates with the image guidance device to determine a rotational position of the outer blade cutting window relative to the body and/or a surgical site (paragraph 40, 45, 46).

As to claim 13, with the device of Matusaitis and Wu above, Matusaitis discloses the outer blade includes an outer blade cutting window (40, figure 3-5), and wherein the magnet is provided on the outer shaft so that the magnet and the outer blade cutting window are generally aligned along a common plane (figure 30).
As to claim 19, with the device of Matusaitis and Wu above, Matusaitis discloses the outer blade is substantially straight between an outer blade proximal end and the distal end portion of the outer shaft (figure 2). The simplified version of figure 3-5 can be used to read on the claim limitations with a surgical element rotatably coupled being the inner shaft, and the outer blade is straight.
As to claim 20, with the device of Matusaitis and Wu above, Matusaitis discloses the outer blade is bent between an outer blade proximal end and an outer blade distal end (figure 8a-c)
Claim 2-7 are rejected under 35 U.S.C. 103 as obvious over by U.S. Patent Publication 2013/0085498 to Matusaitis in view of U.S. Patent Publication 2013/0225943 to Holsing.
As to claim 2, Matusaitis discloses a medical instrument comprising:

	a medical instrument including:
a surgical element (8) extending from the main body portion to a distal end portion have a surgical tool (8a, figure 2-3, 8a-c);
 a main body portion including a handle (2), a first member (90, 15) configured to manipulate a first potion (10) of the surgical element (paragraph 45), a second member (13) configured to manipulate a second portion (9) of the surgical element, whereon the proximal end of the surgical element is rotatably coupled to the main body portion (paragraph 40,45, the inner member is rotated by the hub 13 to activate the cutting, and the outer member is rotated by coupling 90 in order to orient the window);
a first sensor (70), operable to read the magnetic field, coupled to the first member (paragraph 40, 52, 53)
a magnet (60) attached to the second member (paragraph 40,45,46), 
wherein in response to the perturbed magnetic field, the first sensor generates and communicates an output signal to the image guidance system (paragraph 40)
wherein in response to a perturbed magnetic field 

wherein the image guidance system generates either;
i.	a first sensor predicted position signal based on the second sensor position output signal (paragraph 52, 53), or
wherein the image guidance system corresponds either:
i.	a deviation between the first sensor predicted position signal and the first sensor position, output signal as relative motion between the first member and the second member to determine and create a visual, real time position of the surgical element on a display (paragraph 129, 135-139). 
Based on the claim being a device claim, the imagine guidance systems and controller information disclosed in paragraphs 52, 53, the image guidance system will be capable of generating a given prediction and the position output signals based on the similar structure of the disclosed prior art. However, Matusaitis is silent about the display and the second sensor. 
Holsing teaches a similar device (surgical navigation system, abstract) having a second sensor (multiple 24, paragraph 76, 83, multiple sensors can be used based on multiple elements 24, where elements 24 can be sensors) capable of generating and communicating a second sensor position output signal to the image guidance system, and the output signal corresponds to relative motion between the first and second members to determine and create the 
As to claim 3, with the device of Matusaitis and Holsing above, Holsing further teaches the first sensor and the second sensor are attached to the first member such that there is no relative movement between the first sensor and the second sensor (paragraph 76, multiple sensors can be used as taught by Holsing for the sensor of Matusaitis, which is attached to the first member such that there is no movement between first the first and second sensors). 
As to claim 4, with the device of Matusaitis and Holsing above, Holsing further teaches one of the first sensor and the second sensor is an electromagnetic image guidance sensor, and wherein the magnet affects the additional signal generated by the electromagnetic image guidance sensor when the first member, the second member, or both is moved, which causes the additional signals generated by the electromagnetic image guidance sensor to be different than the baseline signal generated by the electromagnetic image guidance sensor (paragraph 79, 83).

Claim 15, 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0085498 to Matusaitis in view of U.S. Patent Publication 2009/0048509 to Wu as applied to claims 1, 8, 9, 12, 13, 19, 20  above, and further in view of U.S. Patent Publication 2010/0249817 to Mark.
As to claims 15, 17, 18, Matusaitis as modified by Macaulay discloses the device above but is silent about the sensor is a five/six degrees of freedom sensor, or if the output of the sensor is amplified and digitized.  
Mark teaches a similar device (cutting device with sensors, abstract) having a five degrees of freedom sensor or a six degrees of freedom sensor (paragraph 131) and the sensor has an output signal communicated to a sensor interface unit that amplifies and digitizes the output signal (paragraph 138) for the purpose of obtaining useful tracking data for registering the image space to the surgical space. It would have been obvious to one of ordinary skill in the art before the effective filing to use the sensors and output signal as taught by Mark in the device of Matusaitis as modified by Wu in order for obtaining useful tracking data for registering the image space to the surgical space
As to claim 18, with the device of Matusaitis, Wu, and Mark above, Mark further teaches the output from the sensor interface unit is communicated to a system control unit to generate a representation on a display (340) of a rotational .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0085498 to Matusaitis in view of U.S. Patent Publication 2009/0048509 to Wu as applied to claims 1, 8, 9, 12, 13, 19, 20 above, and further in view of U.S. Patent Publication 2006/0173291 to Glossop.
As to claim 16, Matusaitis as modified by Wu discloses the device above but is silent about the slip ring. 
Glossop teaches a similar device having a slip ring for the purpose of using a known device that has a high degree of accuracy and reliability that will maintain a connection (paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the slip ring of Glossop with the device of Matusaitis as modified by Wu in order for using a known device that has a high degree of accuracy and reliability that can maintain a connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2013/0225943 to Holsing (as cited reference Publication 6 in the IDS filed 01/16/2018), U.S. Patent Publication 2014/0275957 to Lupotti, U.S. Patent Publication 2012/0323111 to Jain, U.S. Patent Publication 2007/0197896 to Moll, and U.S. Patent Publication 2005/0021044 to Stone all disclose similar devices capable of teaching or providing evidence on the claims of record. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771